                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES - GENERAL
 Case No.          CV18-2335-CAS(JPRx)                                            Date   June 30, 2021
 Title             TODD DEAN; ET AL. v. CECILIA CORTES DBA CYC WALL SYSTEMS; ET AL.



 Present: The Honorable            CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
                Catherine Jeang                             Not Present                          N/A
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) - ORDER TO SHOW CAUSE

      IT IS HEREBY ORDERED that PLAINTIFFS show cause in writing not later
than July 15, 2021 why this action should not be dismissed for lack of prosecution as to
defendants JOHN DOE 1 doing business as Cyc Wall Systems; JOHN DOE 2 doing
business as Cyc Wall Systems; JOHN DOE 3 doing business as Cyc Wall Systems;
and JOHN DOE 4 doing business as Cyc Wall Systems, only.

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7.15, oral argument shall not be heard in the above matter unless so ordered by the Court.
The Order to Show Cause will stand submitted upon the filing of briefs.

         Plaintiffs are advised that the Court will consider the following:

1)       A proof of service of summons and complaint on defendants JOHN DOE 1 doing
         business as Cyc Wall Systems; JOHN DOE 2 doing business as Cyc Wall
         Systems; JOHN DOE 3 doing business as Cyc Wall Systems; and JOHN DOE
         4 doing business as Cyc Wall Systems

on or before the above date, as a satisfactory response to the Order to Show Cause.



                                                                                         00      :       00
                                                               Initials of Preparer            CMJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
